DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 04/29/2021. Claims 6-7, and 15-18 are amended. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/231,267.

Examiner note

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
        Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive:
Applicant submits on pages 6-7 of remarks filed on 04/29/2021 the plain meaning of "embedded" is defined as "(of an object) fixed firmly and deeply in a surrounding mass; implanted" (Oxford) or in the art "(of a microprocessor) designed and built as an integral part of 

Examiner respectfully disagrees with applicant argument for claim 1 filed on 04/29/2021 on pages 6-7 of remarks. 
¶ 29 of the applicant specification discloses that the antenna 127 - 131 can be any type of antenna capable of being embedded in the memory subsystem 110…], however, the independent claims does not indicate the detail how the antenna is created and formed. The Independent claims give a broad term of “embedding”.

Referring to the links below, the synonym for embedding includes, deep-seated, fixed, inserted, secured etc

Embedded synonyms | Best 27 synonyms for embedded (yourdictionary.com) [https://thesaurus.yourdictionary.com/embedded ]

Embedded Synonyms: Find Another Word for Embedded | Thesaurus.com[https://www.thesaurus.com/browse/embedded ]
	Geiger in his application discloses [¶16, the memory device 300 may be secured at any location within or upon the antenna 100/200], and [¶17, the antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the existing wires of the antenna 100/200.  The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300].


Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that by referring to FIGS2A-4 that the . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura (US2003/0002214) [¶79] a description will be given of the cartridge memory 7 and structure to which the cartridge memory 7 is assembled.  As shown in FIG. 1, the cartridge memory 7 is an electric part in the shape of a thin rectangular plate.  The cartridge memory 7 includes a non-shown IC chip as a main body that is sealed in a globe top 7c made from sealing resin.  The IC chip is connected to a loop antenna 7b wired and printed on a substrate 7a], and [¶136] As shown in FIG. 13, the cartridge memory 7 comprises a thin rectangular plate-like substrate 7a made from resin, a loop antenna 7b for electromagnetic induction wired on the substrate 7a, and a non-shown IC chip for transmitting/receiving data to and from the recording/playback device through the loop antenna 7b].

Ochi(US2010/0163630)[ ¶7]With such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function. In addition, a configuration in which the antenna module is built in a casing of the SD memory card is also disclosed, and [FIGs.1-9, SD memory card equipped with the antenna built-in module], and [Abstract].

Patel[US2016/0117109)[ FIG. 5c is the schematic block diagram of typical memory IC 10c chip that contains only SMUs along with embedded transceiver-antenna (TRA) for each].

SATO(US2013/0020395)[ see FIG. 1-3, ¶29, [0029] As shown in FIG. 3, the radio antenna 6 is provided on the inner surface side of the upper case 1b.  The semiconductor memory device 50 performs transmission and reception of information by performing wireless communication between the host apparatus (for example, digital camera) on which the semiconductor memory device 50 is mounted and a different host apparatus (for example, personal computer (hereinafter, abbreviated as PC)) via the radio antenna 6.  [0030] The radio antenna 6 is configured by attaching a copper thin film substrate to the inner surface side of the upper case 1b.  In FIG. 3, the shape of the radio antenna 6 is illustrated as a simple planar shape, however, it is not limited thereto and various shapes can be applied.  Moreover, as the radio antenna 6, a sheet-shaped one, such as a thin film substrate, or a bar-shaped one, such as a rod antenna, may be used.  Moreover, the radio antenna 6 may be buried in the case 1]., and [Abstract].



Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 1, Munafo discloses responding to a request for a secure communication channel from the external device with a symmetric key [¶27, Even when the encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key cryptography]; and 
 establishing the secure communication channel with a debugging device over the wireless medium; over the wireless medium [¶48, when analysis 730 selects remote debugging, the data may be sent to a remote location 750, such as to a remote debug console.  The selection of remote debugging may be in response to a debugging trigger received from the remote debug console, where the debugging trigger may be sent using secure communication], and [see FIG4 . ¶37, secure communication, remote debugging], and [¶22, wireless network device]. And [FIGS. 9 and 10, IoT devices, wireless technology]; and
 and servicing requests from the external device to access data collected on operation of the memory device [see FIG.7, item # 755(perform remote debugging), [¶21, systems and methods for debugging based on remote device memory state collection and sending (e.g., core memory "read and dump") for embedded or IoT devices], and [¶36, FIG. 4 is a block diagram of a memory debugging topology 400, in accordance with at least one embodiment.  Topology 400 includes a device 405, such as a smartphone, embedded device, IoT device, or 
 Munafo does not explicitly disclose, however, Chen discloses authenticating an external device by verifying a credential structure received from the external device [¶29, the determining module 110 determines whether a source of the packet has been authenticated.  In the exemplary embodiment, the determining module 110 compares the source address of the packet with the MAC addresses of the authenticated mobile terminals 20 in the storage module 130 to determine whether the source of the packet has been authenticated.  If there is a MAC address of an authenticated mobile terminal 20 same as the source address of the packet, the packet is from an authenticated mobile terminal 20.  Otherwise, the source of the packet has not been authenticated].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Chen in order for establishing a network connection method which includes receiving and parsing a packet to retrieve a source address of the packet by one of the plurality of network access devices; determining whether a source of the packet has been authenticated [Chen, ¶8].
 a method of communication over a wireless medium utilizing an antenna embedded in a memory device executed by a wireless component of the memory device, the method comprising [Abstract, the computing device includes a wireless radio transducer], and [¶17, The antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the existing wires of the antenna 100/200.  The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen with the teaching Geiger in order  for implementing an antenna for a computing device with a wireless radio transducer, and, in particular, to an intelligent antenna with a memory storage device for storing information. [Geiger, ¶1, Abstract].
Regarding claim 6, Munafo, and Chen, and do not explicitly disclose, however, Geiger discloses, further comprising: driving the secure communication channel over the wireless medium using the antenna embedded in memory components of the memory device or in a printed circuit board of the memory device [¶17, The antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the existing wires of the antenna 100/200.  The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2016/0294829 issued to Angus et al (“Angus”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 2 further comprising: responding to a challenge message from the external device with a digitally signed challenge structure and media access control address.  
encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key
Munafo and Chen do not explicitly disclose, however, Angus discloses [¶46, in a further embodiment, the manufacturer 101 authenticates the information stored in the sensors 102 (e.g., the MAC address and the public/private key pair or the random number) by digitally signing the data with the manufacturer's digital signature, as is known in the art].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and Geiger with the teaching Angus in order to securely provision wireless sensor networks, and the devices used in the wireless sensor networks for manufacturing and maintenance, to ensure only authorized devices can join the wireless sensor networks [Angus, ¶2].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2017/0214664 issued to Birgisson et al (“Birgisson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 3, Munafo, Chen, and Geiger do not explicitly disclose, however, Birgisson discloses, further comprising: generating a credential structure including a media access control address; and sending the credential structure to the external device [ ¶66, resource device 112 may also perform operations that establish mutual privacy with client device 102 and confirm a mutual possession of the shared private cryptographic key.  For example, resource device 112 may encrypt a device identifier (e.g., a media access control (MAC) address, an IP address, etc.) using its local copy of the shared private cryptographic key, and resource device 112 may transmit the encrypted device identifier (e.g., device identifier data 203 of FIG. 2) across network 122 to client device 102 (e.g., in step 404).  As described above, client device 102 may decrypt the encrypted device identifier data and store the device identifier in a locally accessible memory or data repository.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and  Geiger with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].
Regarding claim 4, Munafo, Chen, and  Geiger do not explicitly disclose, however, Birgisson discloses, further comprising: verifying a received media access control address of the external device to verify an identify of the external device [ ¶5, a shared private cryptographic key may obscure device-specific data exchanged between a client device and a resource device during portions of the initial handshake process that establish mutual randomness and privacy, that enable the client device to verify an identity of the resource device, and that enable the client and resource devices to establish session keys to encrypt post-handshake communications].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and  Geiger with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued  to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2018/0295108 issued to Pollet et al (“Pollet”)(filled in IDS 04/01/2020).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 5, Munafo, Chen, and Geiger do not explicitly disclose, however, Pollet discloses, further comprising: encrypting the symmetric key to be sent to the external device [Abstract, a method of secure network transmission is performed by a computer system.  The method includes encrypting a payload via a first symmetric key and encrypting the first symmetric key via a second symmetric key].
.


Claims 7, 9-10, 15-17, and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”)  in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”). Examiner mapped from Munafo (US2019/0227908).

Regarding claim 7, Munafo discloses a system comprising: a memory component; and  Docket No. 2018-0473.OOUS Client Matter No. 2018-0473.00/US 18a processing device, coupled to the memory component, the processing device comprising a controller [¶45, FIG. 7 is a block diagram illustrating a memory-based method 700 for remote debugging, in accordance with at least one embodiment.  Method 700 may be executed on a processor of an electronic device, such as a smartphone, embedded device, an IoT device, or another electronic device.  Method 700 includes receiving a debugging trigger 710, where the debugging trigger may include a device malfunction, a user-initiated memory dump, an unplanned restart, or another trigger.  In response to receiving the debugging trigger 710, the device executes data gathering 720.  Data gathering 720 may include collecting device state data from a partial or full memory dump, available registers and buffers, a stack trace dump, and other device state data]; and 
and a wireless component configured to establish a secured communication channel with an external device over a wireless medium [¶48, when analysis 730 selects remote debugging, the data may be sent to a remote location 750, such as to a remote debug console.  secure communication], and [see FIG4 . ¶37, secure communication, remote debugging], and [¶22, wireless network device]. And [FIGS. 9 and 10, IoT devices, wireless technology]; and
and to service requests for data collected by the controller for a memory component operation [see FIG.7, item # 755(perform remote debugging), [¶21, systems and methods for debugging based on remote device memory state collection and sending (e.g., core memory "read and dump") for embedded or IoT devices], and [¶36, FIG. 4 is a block diagram of a memory debugging topology 400, in accordance with at least one embodiment.  Topology 400 includes a device 405, such as a smartphone, embedded device, IoT device, or other electronic device.  In response to a debugging trigger, device 405 executes a data gathering 410.  The debugging trigger may include a device malfunction (e.g., unhandled memory exception), a user-initiated memory dump, an unplanned restart, or another trigger.  Data gathering 410 may include collecting device state data, which provides both the current state of the device (e.g., device memory states, connected device states) and provides data representing the states of the device that preceded or caused the debugging trigger. Data gathering 410 may 
include collecting device state data from a partial or full memory dump (e.g., pages saved into an internal volatile or non-volatile memory) …], and [¶¶37-38].
Munafo does not explicitly disclose, however, Geiger discloses an antenna embedded in the system [Abstract, the computing device includes a wireless radio transducer], and [¶17, The antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Geiger in order  for implementing an antenna for a computing device with a wireless radio transducer, and, in particular, to an intelligent antenna with a memory storage device for storing information. [Geiger, ¶1, Abstract].
Regarding claim 9, Munafo does not explicitly disclose, however, Geiger discloses, wherein the wireless component comprises a transmitter to drive an antenna to transmit encrypted data over the wireless medium [¶14, the antenna 100 may also include a ground wire 106 and an antenna feed 108 (e.g., a further data connection).  As one of ordinary skill in the art would understand, the antenna feed 108 may transmit data (e.g., a radio signal/data) between the computing device and the antenna 100].
Regarding claim 10, Munafo does not explicitly disclose, however, Geiger discloses, wherein the wireless component comprises a receiver to detect a signal over an antenna to receive the requests from the external device [¶17,  The antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300].
Regarding claim 15, Munafo does not explicitly disclose, however, Geiger discloses, wherein the system comprises an antenna embedded in the system is embedded in the memory component or in a printed circuit board on which of the memory component or the processing device are mounted [¶17,  The antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the existing wires of the antenna 100/200.  The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300].
Regarding claim 16, this claim is interpreted and rejected for the same rational set forth in claim 7.
Regarding claim 17, Munafo does not explicitly disclose, however, Geiger discloses, further comprising: where in the antenna is embedded in the memory component and coupled to the receiver and transmitter [¶14, the antenna 100 may also include a ground wire 106 and an antenna feed 108 (e.g., a further data connection).  As one of ordinary skill in the art the antenna feed 108 may transmit data (e.g., a radio signal/data) between the computing device and the antenna 100], and [¶17, the antenna 100/200 also includes a data connection 302 to allow for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data known to those of skill in the art.  For example, the data connection 302 may comprise the existing wires of the antenna 100/200.  The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108.  Likewise, the data connection 302 shown in FIG. 3 includes a connection to the ground wire 206 and the antenna feed 208.  As one of skill in the art will understand, technical or physical limitations may exist in certain applications that limit the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300].
Regarding claim 19, Munafo discloses, wherein the wireless component is further to encrypt the requested data using a symmetric key [¶27, Even when the debug console 120 is remote from the customer business or home 115, the debug console 120 user experience is substantially the same as if the device under test 130 were physically connected to the debug console 120.  A debug console user may use a group chat mode that allows several engineers to connect to the same device under test 130, allowing each engineer to provide separate debugging.  The communication client may provide instant messaging capabilities with access security, encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key cryptography].
Regarding claim 20, Munafo does not explicitly disclose, however, Geiger discloses, wherein the wireless component authenticates the external device [¶17, the antenna 100/200 also includes a data connection 302 to allow (after authentication) for the transfer of data to and from the memory device 300.  The data connection 302 may include any means of transferring data… the data connection 302 may comprise the existing wires of the antenna 100/200. The data connection 302 shown in FIG. 2A includes a connection to the ground wire 106 and antenna feed 108.  Therefore, the memory device 300 may transfer data to/from the computing device via the ground wire 106 and the antenna feed 108… the feasibility of transferring data to and from the memory device 300 via existing antenna wires.  In such cases, the data connection 302 may include one (1) or two (2) pins added to an antenna connection to accommodate the memory device 300]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”)  in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 8, Munafo and Geiger do not explicitly disclose, however, Chen discloses wherein the wireless component is further to authenticate an external device by verifying a credential structure received from the external device over the wireless medium[¶29, the determining module 110 determines whether a source of the packet has been address of the packet with the MAC addresses of the authenticated mobile terminals 20 in the storage module 130 to determine whether the source of the packet has been authenticated.  If there is a MAC address of an authenticated mobile terminal 20 same as the source address of the packet, the packet is from an authenticated mobile terminal 20.  Otherwise, the source of the packet has not been authenticated].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo and Geiger with the teaching Chen in order for establishing a network connection method which includes receiving and parsing a packet to retrieve a source address of the packet by one of the plurality of network access devices; determining whether a source of the packet has been authenticated [Chen, ¶8].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2016/0294829 issued to Angus et al (“Angus”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 11, wherein the wireless component is further to respond to a challenge message from the external device with a digitally signed challenge structure and media access control address.  
Even though Munafo discloses this limitation as: ¶27,  Even when the debug console 1,20 is remote from the customer business or home 115, the debug console 120 user experience is substantially the same as if the device under test 130 were physically connected to the debug encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key
Munafo and Geiger do not explicitly disclose, however, Angus discloses [¶46, in a further embodiment, the manufacturer 101 authenticates the information stored in the sensors 102 (e.g., the MAC address and the public/private key pair or the random number) by digitally signing the data with the manufacturer's digital signature, as is known in the art].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, and Geiger with the teaching Angus in order to securely provision wireless sensor networks, and the devices used in the wireless sensor networks for manufacturing and maintenance, to ensure only authorized devices can join the wireless sensor networks [Angus, ¶2].

Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2017/0214664 issued to Bieggison et al (“Birgisson”).

Regarding claim 12, Munafo and Geiger do not explicitly disclose, however, Birgisson discloses, wherein the wireless component is further to generate a credential structure comprising a media access control address, and to send the credential structure to the external device [¶66, resource device 112 may also perform operations that establish mutual privacy with client device 102 and confirm a mutual possession of the shared private cryptographic key.  For example, resource device 112 may encrypt a device identifier (e.g., a media access control (MAC) address, an IP address, etc.) using its local copy of the shared private cryptographic key, and resource device 112 may transmit the encrypted device identifier (e.g., device identifier data 203 of FIG. 2) across network 122 to client device 102 (e.g., in step 404).  As described above, client device 102 may decrypt the encrypted device identifier data and store the device identifier in a locally accessible memory or data repository.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo  and Geiger with the teaching Birgisson in order for establishing secure wireless communications sessions [Birgisson, Abstarct]
Regarding claim 13, Munafo,  and  Geiger do not explicitly disclose, however, Birgisson discloses, wherein the wireless component is further to verify a received media access control address of the external device to verify an identify of the external device[ ¶5, a shared private cryptographic key may obscure device-specific data exchanged between a client device and a resource device during portions of the initial handshake process that establish mutual randomness and privacy, that enable the client device to verify an identity of the resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo,  and  Geiger with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2018/0295108 issued to pollet et al (“pollet”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 14, Munafo and Geiger do not explicitly disclose, however, Pollet discloses wherein the wireless component is further to encrypt a symmetric key to be sent to the external device [Abstract, a method of secure network transmission is performed by a computer system.  The method includes encrypting a payload via a first symmetric key and encrypting the first symmetric key via a second symmetric key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, and  Geiger with the teaching Pollet in order  provide data security and more particularly, but not by way of limitation, to systems and methods for enhanced data protection[ Pollet, ¶2].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2006/0046775 issued to Geiger et al (“Geiger”) and further in view of US Patent No. 2020/0099679(corresponding to provisional application No. 62/735,443 issued to Carlson et al (“Carlson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 18, Funafo and Geiger do not explicitly disclose, however, Carlson discloses wherein the  antenna on a printed circuit board of the system, the wireless component and  the controller mounted on the printed circuit board [¶112,  In some examples, the motion and wear sensor 516, the first controller device 512, the first power source 514, the first RF transceiver 510, the first antenna switching device 508, the first antenna 504 and/or the second antenna 506 may be connected to each other according to FIG. 5A, using printed circuit board (PCB) methods.  It may be appreciated that manufacturing the first component 502 of the wireless system using one or more PCBs may lead to greater manufacturing efficiency and/or lower costs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo and Geiger with the teaching Carlson in order to enable devices to communicate with each other over the wireless network [Carlson, ¶57]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Catte (US6, 435, 415) [Abstract,   An electronic circuit for an electronic memory card that is capable, without electrical contact, of exchanging information with a reader 

Turner (7, 574, 186) [Abstract,   A radio frequency circuit is generated as an integrated circuit that is arranged to provide transmission, receipt, and storage of data.  The data is transmitted and received across a radio frequency band.  An antenna is included within the integrated circuit, wherein the antenna is manufactured at the time the integrated circuit is manufactured.  A power source is mounted adjacent to the integrated circuit.  The integrated circuit and the power source are encapsulated within the same integrated circuit package.
Hoover(US2013/0165072)[¶24, For example, platform 101 may encrypt an identifier of a mobile device, such as a sale identifier, ESN, MEID, MAC address, MDN, and the like].
Ogihara (US2003/0085276) [0028, the antenna 64 is wire bonded to the memory device].  
Cheng (US20130104215) [¶6, Media Access Control (MAC) address to identify the authenticated network device].
Oda(US2006/0225043) [ debugger, debugging device]

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497